DETAILED ACTION
Amendment received 31 December 2020 is acknowledged.  Claims 1-46 are pending and have been considered as follows.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 3 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per Claim 3, “a predetermined set of behaviors” as per Claim 3 does not clearly relate to the “system” of Claim 1.  It is unclear how the limitations as per Claim 3 are intended to further limit the system of Claim 1 in that “a predetermined set of behaviors” is not clearly connected to any aspect of operation of the claimed system.  Clarification is required.
As per Claim 26, “environmental conditions” as per Claim 26 does not clearly relate to the “system” of Claim 1.  It is unclear how the limitations as per Claim 26 are intended to further limit the system of Claim 1 in that “environmental conditions” are not clearly connected to any aspect of operation of the claimed system.  Clarification is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-46 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-42 of U.S. Patent No. 10,037,711. Although the claims at issue are not identical, they are not each limitation in claims of the present application are included within, and therefore anticipated by, corresponding claims of the reference patent as follows:
Claim in Present Application
Corresponding Claim in Reference Patent
1
1
2
1
3
2
4
1
5
3
6
4
7
5
8
6
9
7
10
10
11
11
12
13
13
14
14
15
15
17
16
18
17
20
18
21
19
22
20
23
21
24
22
25
23
26
24
27
25
28
26
29
27
30
28
16
29
19
30
31
31
32
32
8
33
33
34
12
35
9
36
34
37
35
38
36
39
37
40
39
41
1
42
1
43
40
44
41
45
42
46
38


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 4-14, 16-17, 19-22, 28-39, and 41-45 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Crowell (US Pub. No. 2007/0143002).

As per Claim 1, Crowell discloses an on-vehicle system (22) for assessing operational efficiency of an operator of a vehicle (10) (Figs. 1-2; ¶17-18, 21), the system (22) comprising:
a plurality of sensors (34, 46, 40, 42) configured to measure or detect, for each time frame in a series of time frames (as per time intervals in ¶45), conditions of components of the vehicle (10), and convert the detected conditions into information (as per arrows to control unit 26) (Figs. 2-3; ¶21-28, 32, 45);
an audiovisual display device (30) (Figs. 1-2; ¶17, 21, 23, 30-31);
a processor (26) (Figs. 1-2; ¶17, 21-23); and
a data storage (memory/data storage of control unit 26 in ¶22) storing program instructions and the information from the sensors (34, 46, 40, 42) (Figs. 2-3; ¶21-28, 32, 45), wherein the program instructions, when executed by the processor (26), control the on-vehicle system (22) to
determine a desired behavior (as per desired drive-train efficiency in 340) of the operator (Figs. 3-4; ¶32-41);

assess performance (as per score 350/360) of the operator, based on a difference (as per compared efficiency 340) between the determined desired behavior (as per desired drive-train efficiency in 340) of the operator and the determined current behavior (as per determined efficiency in 310, 320, 330) (Figs. 3-4; ¶32-43); and
present the operator, via the audiovisual display device (30), feedback (as per output a signal in ¶47 and/or instructions 560) based on the assessed performance (as per score 350/360) (Fig. 5; ¶17, 21, 23, 30-31, 47-49, 52-53, 56-57), wherein the feedback (as per output a signal in ¶47 and/or instructions 560) comprises a threshold (as per appropriate instruction in ¶56, 58) that is incrementally changed based on a desired performance threshold (as per range 530) (Figs. 3-5; ¶32-45, 49-58).

As per Claim 4, Crowell further discloses wherein, the program instructions, when executed by the processor (26), control the on-vehicle system (22) to determine, for each time frame of the series of time frames (as per time intervals in ¶45), a desired behavior (as per desired drive-train efficiency in 340) of the operator from a predetermined set of behavior categories (as per desired drive-train efficiency in 340) based on a current operational efficiency (as per determined efficiency in 310, 320, 330) of the vehicle (10) determined from the analog or digital information from the sensors (34, 46, 40, 42) (Figs. 3-4; ¶32-41), the desired behavior (as per desired drive-train efficiency in 340) configured to vary from a first time frame to a second time frame based on the current operational efficiency of the vehicle (10) (Figs. 3-5; ¶32-45, 49-58).


As per Claim 5, Crowell further discloses wherein the incremental change (as per appropriate instruction in ¶56, 58) is determined dynamically or based on a predetermined regimen (Figs. 3-5; ¶32-45, 49-58).



As per Claim 7, Crowell further discloses wherein the assessment (as per score 350/360) is performed substantially in real-time (as per loop times in ¶45) (Figs. 3-4; ¶32-43).

As per Claim 8, Crowell further discloses wherein the program instructions include a recording module (as per recorded information in ¶61), a behavior module (as per 550) (Fig. 5; ¶49, 52), a coaching module (as per 560) (Fig. 5; ¶49, 52) and a reporting module (as per produce a report in ¶61).

As per Claim 9, Crowell further discloses a controller (26), wherein the recording module (as per recorded information in ¶61) configures the controller (26) to obtain and store information provided by the sensors (34, 46, 40, 42) (Figs. 2-3; ¶21-28, 32, 43, 45, 61).

As per Claim 10, Crowell further discloses wherein the behavior module (as per 550) configures the controller (26) to receive information provided by the recording module (as per recorded information in ¶61) and determine whether the determined desired behavior (as per desired drive-train efficiency in 340) or the determined current behavior has occurred (as per determined efficiency in 310, 320, 330) (Figs. 3-5; ¶32-41, 49, 52, 61).

As per Claim 11, Crowell further discloses wherein the coaching module configures (as per 560) the controller (26) to assess the determined desired behavior (as per desired drive-train efficiency in 340) or the determined current behavior (as per determined efficiency in 310, 320, 330) for each time frame (as per time intervals in ¶45) (Figs. 3-5; ¶32-41, 45, 49, 52), adjust cueing thresholds (as per appropriate instruction in ¶56, 58) and generate the feedback (as per output a signal in ¶47 and/or instructions 560) to the operator using the audiovisual device (30) (Figs. 3-5; ¶17, 21, 23, 30-58).



As per Claim 13, Crowell further discloses wherein the reporting module (as per produce a report in ¶61) configures the controller (26) to dynamically generate documents (as per reviewed in ¶47) based on information from the recording module (as per recorded information in ¶61), the behavior module (as per 550) (Fig. 5; ¶49, 52) and the coaching module (as per 560) (Fig. 5; ¶49, 52).

As per Claim 14, Crowell further discloses wherein the documents (as per reviewed in ¶47) generated by the reporting module (as per produce a report in ¶61) are stored in the data storage (memory/data storage of control unit 26 in ¶22).

As per Claim 16, Crowell further discloses a communication device (communication system in ¶47), wherein the communication device (communication system in ¶47) transmits information related to the operator based on the assessment (as per score 350/360) to at least a remote location (fleet manager in ¶47) (Figs. 3-4; ¶32-43, 47).

As per Claim 17, Crowell further discloses wherein operator cueing (instruction in ¶56, 58) is included in the feedback (as per output a signal in ¶47 and/or instructions 560) provided to the operator (Figs. 3-5; ¶17, 21, 23, 30-58).

As per Claim 19, Crowell further discloses wherein the sensors (34, 46, 40, 42) include at least one of control input sensors, vehicle position sensors (34) (Fig. 2; ¶17, 27), vehicle motion sensors, drive train sensors (40, 42) (Fig. 2; ¶23-26), load sensors and environment sensors.

As per Claim 20, Crowell further discloses wherein the components of the vehicle (10) include control input devices (as per accelerator in ¶46) that receive control inputs from the operator, and the control input sensors (34, 46, 40, 42) detect or measure changes (as per responses of engine and 

As per Claim 21, Crowell further discloses wherein at least one of the vehicle position sensors (34) and the vehicle motion sensors detects or measures at least one of a position (Fig. 2; ¶17, 27), an orientation, a velocity, an acceleration and changes in the operational efficiency of the vehicle.

As per Claim 22, Crowell further discloses wherein the drive train sensors (40, 42) include devices that determine operating parameters of an engine (as per monitors 40) and a transmission (as per monitors 42)of the vehicle (10) (Fig. 2; ¶23-26).

As per Claim 28, Crowell further discloses wherein the audiovisual display device (30) displays information based on the documents (as per reviewed in ¶47) generated by the reporting module (as per produce a report in ¶61) (Figs. 1-2; ¶17, 21, 23, 30-31, 47, 61).

As per Claim 29, Crowell further discloses wherein the communication device (communication system in ¶47) uses at least one of wired, fixed wireless, or mobile wireless information networks to communicate with the remote location (fleet manager in ¶47) (Figs. 3-4; ¶32-43, 47).

As per Claim 30, Crowell further discloses wherein the data storage (memory/data storage of control unit 26 in ¶22) stores vehicle information (¶37), operator information (¶47) and sortie information (¶28).

As per Claim 31, Crowell further discloses wherein the data storage (memory/data storage of control unit 26 in ¶22) stores behavior information including parameters that determine whether the operator has performed the determined desired behavior (as per desired drive-train efficiency in 340) for the time frame (as per time intervals in ¶45) (¶37, 41-42, 45, 47).



As per Claim 33, Crowell further discloses wherein the data storage (memory/data storage of control unit 26 in ¶22) stores a sensor log recording information provided by the sensors (34, 46, 40, 42) in association with a corresponding time frame (as per time intervals in ¶45), and a coaching log recording operator's behaviors that occurred during a sortie (¶47, 61).

As per Claim 34, Crowell further discloses wherein the data storage (memory/data storage of control unit 26 in ¶22) stores a coaching log recording the determined desired behavior (as per desired drive-train efficiency in 340) or the determined current behavior (as per determined efficiency in 310, 320, 330) by the behavior module (as per 550) (Fig. 5; ¶49, 52) (¶47, 61).

As per Claim 35, Crowell further discloses wherein the coaching module (as per 560) (Fig. 5; ¶49, 52) configures the controller (26) to retrieve information from a sensor log (¶61) and a coaching log (¶47, 64) stored in the data storage (memory/data storage of control unit 26 in ¶22), and dynamically determine positive events (540 via 530) and negative events (550 via 530) (Fig. 5; ¶49, 52), and generate the feedback (as per output a signal in ¶47 and/or instructions 540, 560) to the operator at least partly based on the determined positive events and negative events (Fig. 5; ¶49, 52),
wherein the sensor log (¶61) records information provided by the sensors (34, 46, 40, 42) in association with the corresponding time frame (as per time intervals in ¶45) (Figs. 2-3; ¶21-28, 32, 45, 61), and
wherein the coaching log (¶47, 64) records the determined desired behavior (as per desired drive-train efficiency in 340) or the determined current behavior (as per determined efficiency in 310, 

As per Claim 36, Crowell further discloses wherein time frame recording length is modified within the series of time frames to provide varying levels of detail regarding operator behavior (¶45-46).

As per Claim 37, Crowell further discloses wherein time frame recording rate is modified within the series of time frames to provide varying levels of detail regarding operator behavior (¶45-46).

As per Claim 38, Crowell further discloses wherein both time frame recording rate and time frame recording time are modified within the series of time frames to provide varying levels of detail regarding operator behavior (¶45-46).

As per Claim 39, Crowell further discloses wherein the program instructions include a coaching module (as per 560) (Fig. 5; ¶49, 52) configured to compare behavior magnitude within the series of time frames (as per time intervals in ¶45) with corresponding desired behavior information (as per desired drive-train efficiency in 340) (Figs. 3-5; ¶32-41, 49, 52).

As per Claim 41, Crowell further discloses wherein, the program instructions, when executed by the processor (26), control the on-vehicle system (22) to determine, for each time frame in the series of time frames (as per time intervals in ¶45), the current behavior (as per determined efficiency in 310, 320, 330) of the operator from a predetermined set of behaviors based on the current operational efficiency (as per desired drive-train efficiency in 340) of a vehicle (10) in that time frame (as per time intervals in ¶45) (Fig. 3-5; ¶32-33, 39-45).

As per Claim 42, Crowell further discloses wherein, the program instructions, when executed by the processor (26), control the on-vehicle system (22) to assess performance of the operator for each time frame in the series of time frames (as per time intervals in ¶45), based on a difference between the determined desired behavior (as per desired drive-train efficiency in 340) of the operator for each time 

As per Claim 43, Crowell discloses an on-vehicle system (22) for determining desired behaviors for an operator of a vehicle (10) in at least substantially real time (as per loop times in ¶45) (Figs. 1-2; ¶17-18, 21, 45), the system (22) comprising:
a plurality of sensors (34, 46, 40, 42) configured to measure or detect, in each time frame for a series of time frames (as per time intervals in ¶45), conditions of components of the vehicle (10), and convert the detected conditions into analog or digital information (as per arrows to control unit 26) (Figs. 2-3; ¶21-28, 32, 45);
an audiovisual display device (30) (Figs. 1-2; ¶17, 21, 23, 30-31);
a processor (26) (Figs. 1-2; ¶17, 21-23); and 
a data storage (memory/data storage of control unit 26 in ¶22) storing program instructions and the information from the sensors (34, 46, 40, 42) (Figs. 2-3; ¶21-28, 32, 45), wherein the program instructions, when executed by the processor (26), control the on-vehicle system (22) to:
determine a desired behavior (as per desired drive-train efficiency in 340) of the operator (Figs. 3-4; ¶32-41); and
present the operator, via the audiovisual display device (30), cueing based on the determined desired behavior (as per desired drive-train efficiency in 340) to optimize the operator's behavior to enhance operational efficiency of the vehicle (10) (Fig. 5; ¶17, 21, 23, 30-31, 47-49, 52-53, 56-57); and 
present the operator with feedback (as per output a signal in ¶47 and/or instructions 560) at least partly based on an adjusted feedback threshold (as per appropriate instruction in ¶56, 58), wherein the operator feedback threshold (as per appropriate instruction in ¶56, 58) is incrementally changed based on a desired performance threshold (as per range 530) (Figs. 3-5; ¶32-45, 49-58).



As per Claim 45, Crowell discloses an on-vehicle system (22) for determining desired behaviors (as per desired drive-train efficiency in 340) for operating a vehicle (10) during a sortie (as per route in ¶29, 42, 44, 47) in at least substantially real time (as per loop times in ¶45) (Figs. 1-2; ¶17-18, 21, 29, 42, 44-45, 47), the system (22) comprising:
a plurality of sensors (34, 46, 40, 42) configured to measure or detect conditions of components of the vehicle (10) and convert the detected conditions into information (as per arrows to control unit 26) (Figs. 2-3; ¶21-28, 32, 45);
an audiovisual display device (30) (Figs. 1-2; ¶17, 21, 23, 30-31);
a processor (26) (Figs. 1-2; ¶17, 21-23); and
a data storage (memory/data storage of control unit 26 in ¶22) storing program instructions and the information from the sensors (34, 46, 40, 42) (Figs. 2-3; ¶21-28, 32, 45), wherein the program instructions, when executed by the processor (26), control the on-vehicle system (22) to:
determine, for each time frame of a series of time frames (as per time intervals in ¶45) in the sortie (as per route in ¶29, 42, 44-45, 47), a desired behavior (as per desired drive-train efficiency in 340) of an operator of the vehicle (10) from a predetermined set of behavior categories (as per desired drive-train efficiency in 340) based on a current operational efficiency (as per determined efficiency in 310, 320, 330) of the vehicle (10) determined from the analog or digital information from the sensors (34, 46, 40, 42) (Figs. 3-4; ¶32-41), the desired behavior (as per desired drive-train efficiency in 340) configured to vary from a first time frame to a second time frame based on the current operational efficiency of the vehicle (10) (Figs. 3-5; ¶32-45, 49-58);

incrementally change an operator feedback threshold (as per appropriate instruction in ¶56, 58) based on a desired performance threshold (as per range 530) (Figs. 3-5; ¶32-45, 49-58); and
present an operator with feedback (as per output a signal in ¶47 and/or instructions 560) at least partly based on the incrementally changed operator feedback threshold (as per appropriate instruction in ¶56, 58) (Figs. 3-5; ¶32-45, 49-58).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 2, 27, 40, and 46 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowell (US Pub. No. 2007/0143002) in view of Doering (US Pub. No. 2008/0120175).

As per Claim 2, Crowell discloses all limitations of Claim 1.  Crowell further discloses wherein, the program instructions, when executed by the processor (26), control the on-vehicle system (22) to compare (as per 530) the assessed performance (as per score 350/360) to performance information of the operator (Fig. 5; ¶49-53), and present the operator the feedback (560) (as per score 350/360).
Crowell does not expressly disclose:
wherein the performance information is historical performance information;
wherein an operator feedback threshold is based on the result of the comparison; and
wherein the feedback is at least party passed on an adjusted feedback threshold.
Doering discloses a drive input analysis and feedback system (100) (Fig. 1; ¶11).  In one embodiment, a feedback routine (500) involves processing vehicle performance data (510-540) and providing a recommendation (550) based on the processed vehicle performance data (Fig. 5; ¶54-60).  The recommendations include personalized recommendations generated based on driving history (¶60, 64, 75-77).  As such, Doering teaches embodiments wherein the performance information is historical performance information, wherein an operator feedback threshold is based on the result of the comparison, and wherein the feedback is at least party passed on an adjusted feedback threshold.  In this way, plural drivers may be monitored and personalized recommendations may be provided to each respective driver (¶75).  Like Crowell, Doering is concerned with vehicle monitoring systems.
Therefore, from these teachings of Crowell and Doering, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Doering to the system of Crowell since doing so would enhance the system by providing personalized recommendations.


Crowell does not expressly disclose wherein the audiovisual display device includes an operator-input device.
Doering discloses a drive input analysis and feedback system (100) (Fig. 1; ¶11).  In one embodiment, a driver may change vehicle operating modes via inputs connected to the system controller (210) (Fig. 2; ¶15, 21).  As such Doering teaches wherein the system includes an operator-input device.  In this way, the driver input may adjust control of the feedback system (Fig. 5; ¶54-60).  Like Crowell, Doering is concerned with vehicle monitoring systems.
Therefore, from these teachings of Crowell and Doering, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Doering to the system of Crowell since doing so would enhance the system by allowing the driver to adjust control of the feedback system.

As per Claim 40, Crowell discloses all limitations of Claim 1.  Crowell further discloses wherein the program instructions include a coaching module configured to compare behavior within the series of time frames with corresponding desired behavior information.
Crowell does not expressly disclose wherein behavior duration is compared.
Doering discloses a drive input analysis and feedback system (100) (Fig. 1; ¶11).  In one embodiment, a feedback routine (500) involves processing vehicle performance data (510-540) and providing a recommendation (550) based on the processed vehicle performance data (Fig. 5; ¶54-60).  The processed vehicle performance data includes an evaluation of the frequency of specified events as well as their magnitude (¶56, 59).  As such, Doering teaches wherein the behavior duration is compared.  
Therefore, from these teachings of Crowell and Doering, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Doering to the system of Crowell since doing so would enhance the system by tailoring feedback to the selected operating mode.

As per Claim 46, Crowell discloses all limitations of Claim 1.  Crowell further discloses wherein the program instructions include a coaching module configured to compare behavior magnitude within the series of time frames with corresponding desired behavior information.
Crowell does not expressly disclose wherein behavior duration is compared.
Doering discloses a drive input analysis and feedback system (100) (Fig. 1; ¶11).  In one embodiment, a feedback routine (500) involves processing vehicle performance data (510-540) and providing a recommendation (550) based on the processed vehicle performance data (Fig. 5; ¶54-60).  The processed vehicle performance data includes an evaluation of the frequency of specified events as well as their magnitude (¶56, 59).  As such, Doering teaches wherein the behavior duration is compared.  In this way, recommendations are tailored to the selected operating mode (¶59).  Like Crowell, Doering is concerned with vehicle monitoring systems.
Therefore, from these teachings of Crowell and Doering, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Doering to the system of Crowell since doing so would enhance the system by tailoring feedback to the selected operating mode.

Claim 3 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowell (US Pub. No. 2007/0143002) in view of Doering (US Pub. No. 2008/0120175), further in view of McClellan (US Pub. No. 2008/0319602).

Crowell does not expressly disclose wherein a predetermined set of behaviors includes running auxiliary equipment, excessive idle, and unsafe maneuver.
Doering discloses a drive input analysis and feedback system (100) (Fig. 1; ¶11).  In one embodiment, the system monitors running auxiliary equipment (¶62).  In this way, the system provides recommendations for improving fuel economy related to running of auxiliary equipment (¶62).  Like Crowell, Doering is concerned with vehicle monitoring systems.
McClellan discloses a monitoring system for a vehicle (101) (Fig. 1; ¶19-20) in which monitored operations include excessive idle and unsafe maneuver (¶26-41; 56 of US Pub. No. 2008/0255722, publication of Application No. 11/755,556 incorporated by reference as per ¶19 of McClellan).  In this way, a supervisor may determine what a driver was doing at the time of an inappropriate or illegal behavior (¶21).  Like Crowell, McClellan is concerned with vehicle monitoring systems.
Therefore, from these teachings of Crowell, Doering, and McClellan, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Doering and McClellan to the system of Crowell since doing so would enhance the system by improving fuel economy and providing specified data to a supervisor.

Claims 15, 23-26 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowell (US Pub. No. 2007/0143002) in view of Hamilton (US Pub. No. 2009/0222338).

As per Claim 15, Crowell discloses all limitations of Claim 1.  Crowell does not expressly disclose wherein the assessment of the performance of the operator is normalized based on at least one of a load, a route, a terrain profile and a vehicle specification.

Therefore, from these teachings of Crowell and Hamilton, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hamilton to the system of Crowell since doing so would enhance the system by linking monitoring to EPA rating.

As per Claim 23, Crowell discloses all limitations of Claim 19.  Crowell does not expressly disclose wherein the load sensors determine or receive information of at least one of a weight and a position of a current load of the vehicle.
Hamilton discloses a processor (160) that receives data from vehicle condition and operation sensors (120-155) in order to determine operating efficiency (Fig. 2; ¶22).  In one embodiment, the processor operates to normalize calculated efficiency in view of specified factors including vehicle type and sensor data (¶25-26).  Sensor data may include axle loading (¶24).  In this way, the efficiency calculation is linked to the EPA rating for the vehicle (¶26).  Like Crowell, Hamilton is concerned with vehicle monitoring systems.
Therefore, from these teachings of Crowell and Hamilton, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hamilton to the system of Crowell since doing so would enhance the system by linking monitoring to EPA rating.


Hamilton discloses a processor (160) that receives data from vehicle condition and operation sensors (120-155) in order to determine operating efficiency (Fig. 2; ¶22).  In one embodiment, the processor operates to normalize calculated efficiency in view of specified factors including vehicle type and sensor data (¶25-26).  Sensor data may include measured tire pressure (¶15).  In this way, the efficiency calculation is linked to the EPA rating for the vehicle (¶26).  Like Crowell, Hamilton is concerned with vehicle monitoring systems.
Therefore, from these teachings of Crowell and Hamilton, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hamilton to the system of Crowell since doing so would enhance the system by linking monitoring to EPA rating.

As per Claim 25, Crowell discloses all limitations of Claim 19.  Crowell does not expressly disclose wherein the environment sensors detect or receive information of environmental conditions in which the vehicle is operating.
Hamilton discloses a processor (160) that receives data from vehicle condition and operation sensors (120-155) in order to determine operating efficiency (Fig. 2; ¶22).  In one embodiment, the processor operates to normalize calculated efficiency in view of specified factors including vehicle type and sensor data (¶25-26).  Sensor data may include engine temperature relative to ambient air temperature (¶24).  In this way, the efficiency calculation is linked to the EPA rating for the vehicle (¶26).  Like Crowell, Hamilton is concerned with vehicle monitoring systems.
Therefore, from these teachings of Crowell and Hamilton, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hamilton to the system of Crowell since doing so would enhance the system by linking monitoring to EPA rating.

Hamilton discloses a processor (160) that receives data from vehicle condition and operation sensors (120-155) in order to determine operating efficiency (Fig. 2; ¶22).  In one embodiment, the processor operates to normalize calculated efficiency in view of specified factors including vehicle type and sensor data (¶25-26).  Specified factors may include roads with frequent grade changes (¶26) Sensor data may include engine temperature relative to ambient air temperature (¶24).  In this way, the efficiency calculation is linked to the EPA rating for the vehicle (¶26).  Like Crowell, Hamilton is concerned with vehicle monitoring systems.
Therefore, from these teachings of Crowell and Hamilton, one of ordinary skill in the art at the time the invention was made would have found it obvious to apply the teachings of Hamilton to the system of Crowell since doing so would enhance the system by linking monitoring to EPA rating.

Claim 18 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Crowell (US Pub. No. 2007/0143002) in view McClellan (US Pub. No. 2008/0319602).

As per Claim 18, Crowell discloses all limitations of Claim 1.  Crowell further discloses a communication device, wherein an alert is sent to a remote location by the communication device when the operator repeatedly fails to comply with operator cueing.
McClellan discloses a monitoring system for a vehicle (101) (Fig. 1; ¶19-20) in which monitored operations involve wherein an alert is sent to a remote location by the communication device when the operator repeatedly fails to comply with operator cueing (¶37-42).  In this way, a supervisor may determine what a driver was doing at the time of an inappropriate or illegal behavior (¶21).  Like Crowell, McClellan is concerned with vehicle monitoring systems.
.
Response to Arguments
Applicant's arguments filed 31 December 2020 have been fully considered as follows.

Applicant argues that the objections to the Drawings should not be maintained in view of the amendments (page 12 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, these rejections are not maintained.

Applicant argues that the rejections under 35 USC 112 should not be maintained in view of the amendments (page 12 of Amendment).  This argument is persuasive in view of the amendments.  Therefore, the previous rejections under 35 USC 112 are not maintained.  However, Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.

Applicant argues that the double patenting rejections should not be maintained because “Applicant refutes this rejection” (page 13 of Amendment).  Applicant does not allege any defect in the double patenting rejections.  Accordingly, the basis for Applicant’s refutation is not clear.  Therefore, Applicant’s argument does not identify a proper basis for finding that the double patenting rejections are improper.

Applicant argues that the double patenting rejections should not be maintained because “Applicant … requests a mapping of claim limitations to substantiate the rejection” (page 13 of Amendment).  Applicant does not identify a requirement for “mapping of claim limitations” and it is unclear how a “mapping of claim limitations” would be meaningfully distinguishable from the chart provided on page 6-7 of the 10/05/2020 Office action.  To the extent that Applicant is asserting that the 
In June 2004, the USPTO ceased mailing paper copies of cited U.S. patents and U.S. patent application	 publications with all Office actions. See “USPTO to Provide Electronic Access to Cited U.S. Patent References with Office Actions and Cease Supplying Paper Copies,” 1282 OG 109 (May 18, 2004). Foreign patent documents and non-patent literature will continue to be provided to the applicant on paper. 

All U.S. patents and U.S. patent application publications are available free of charge from the USPTO website (www.uspto.gov/patft/index.html), for a fee from the Office of Public Records (http://ebiz1.uspto.gov/oems25p/index.html), and from commercial sources. Copies are also available at the Patent and Trademark Resource Centers (PTRCs). A list of the PTRCs may be found on the USPTO website (www.uspto.gov/products/library/ptdl/locations/index.jsp). Additionally, a feature of the Office’s Private Patent Application Information Retrieval system (PAIR), E-Patent Reference, permits downloading and printing of U.S. patents and U.S. patent application publications cited in U.S. Office Actions.

Applicant does not identify any limitation in any claim of the present application that is not found in a corresponding claim of the reference patent.  Therefore, Applicant’s argument does not identify a proper basis for finding that the double patenting rejections are improper.

Applicant argues that the rejections under 35 USC 102 are improper because “Crowell FIG. 3 provides for a comparison score of a desired drive train efficiency versus actual drive train efficiency in FIG. 3, where an operating parameter relating to drive train efficiency can be updated every 10-30 milliseconds” but “this does not relate to a feedback threshold that is incrementally changed based on a desired performance threshold, nor does it serve as a basis for driver feedback” (page 14 of Amendment).  The limitations at issue recite as follows: “present the operator, via the audiovisual display device, feedback based on the assessed performance, wherein the feedback comprises a threshold that is incrementally changed based on a desired performance threshold” as per line 14-16 of Claim 1.  Applicant does not identify, and there is no proper basis for applying, a special definition for any term in the claim language at issue.
As set forth in the rejection, Crowell discloses “present the operator, via the audiovisual display device, feedback based on the assessed performance, wherein the feedback comprises a threshold that is incrementally changed based on a desired performance threshold” in that, in one embodiment, the operator display system (30) displays information to the driver indicative of the driver’s performance 
Turning to Applicant’s arguments, no rejection involves an assertion as per Applicant’s argument that Figure 3 of Crowell in isolation from the other teachings of Crowell discloses all limitations in the claim language at issue.  Accordingly, Applicant’s assertions are not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 are improper because “In Crowell FIG. 5, a change in conditions may be used to provide the driver with instructions regarding efficient driving in view of the upcoming change in conditions (570, 580 FIG. 5)” but “this does not disclose feedback that comprises a threshold that is incrementally changed based on a desired performance threshold” (page 14 of Amendment).  However, as discussed above, Crowell discloses all limitations in the claim language at issue.  As such, Applicant’s argument involves improper interpretation of the cited references and/or improper interpretation of the claim language.
Turning to Applicant’s arguments, no rejection involves an assertion as per Applicant’s argument that Figure 5 of Crowell in isolation from the other teachings of Crowell discloses all limitations in the claim language at issue.  Accordingly, Applicant’s assertions are not clearly relevant to the rejection of any claim.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Even if the claim language did require actually incrementally changing the threshold, as set forth in the rejections Crowell discloses changing the “appropriate driver instruction” so that it is indicative of the driver’s performance compared to an appropriate target and responsive to measured changes in conditions.  As such, Applicant’s argument involves improper interpretation of the cited references and/or improper interpretation of the claim language.  Therefore, Applicant’s argument does not identify a proper basis for finding that any rejection is improper.

Applicant argues that the rejections under 35 USC 102 are improper because “measuring whether a driver's current efficiency score is within range (and providing feedback if not) in Crowell is not based upon a changed upcoming condition, and thus such driver feedback would not comprise a threshold that is incrementally changed based on a desired performance threshold” (page 15 of Amendment).  Applicant appears to be arguing that the system of Crowell is capable of encountering conditions in which the operator feedback does not change such as when the efficiency score is within a range (530).  However, as discussed above: no claim language requires that any threshold actually change during operation of the claimed system; and even if the claim language did require actually 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN HOLWERDA whose telephone number is (571)270-5747.  The examiner can normally be reached on M-F 8am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN HOLWERDA/Primary Examiner, Art Unit 3664